                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 15-10019-01-JTM
                                                         Civil No. 18-1052-JTM
ISAIAS FIGUEROA-CAPITAN,
             Defendant.




                             MEMORANDUM AND ORDER




       Defendant Isaias Figueroa-Capitan pled guilty to use of a communication device

to facilitate a drug trafficking crime, in violation of 21 U.S.C. § 843(b), and to interstate

travel in aid of racketeering, in violation of 18 U.S.C. § 1952(a)(3). (Dkt. 44). The court

sentenced defendant to 108 months imprisonment. (Dkt. 48). The matter is now before

the court on defendant’s Motion to Vacate his sentence pursuant to 28 U.S.C. § 2255.

       In this motion, defendant alleges that his lawyer “pushed” him into pleading

guilty, did not discuss his case with him, or advise him of his appeal rights. He also

alleges that the lawyer failed to inform him of his rights under the sentencing laws, and

that his understanding of the process was affected by his limited knowledge of English.

(Dkt. 54). The court hereby dismisses defendant’s motion for the following reasons.
      First, the motion is time-barred. The court entered Judgment on July 7, 2016.

(Dkt. 48). Because defendant filed no appeal, his conviction became final 14 days later.

Fed.R.App.P. 4(b)(1)(A). Normally, a request for relief under § 2255 must be made

within one year of when the conviction is final. 28 U.S.C. § 2255(f). The statute provides

some exceptions to this rule, but none of these is applicable here. There was no

impediment put in place in violation of the Constitution which prevented defendant

from seeking timely relief, defendant cites no new right which has been recognized

Supreme Court which has been made retroactive to cases on collateral review, and he

presents no facts which could not have been previously discovered with due diligence.

Defendant simply contradicts, without plausible explanation, his previous voluntary

and open plea. These claims are untimely.

      Even assuming the motion was timely, the claims now asserted were waived by

the defendant.    When he entered his Plea Agreement, Figueroa-Capitan explicitly

admitted to “knowingly committing these offenses, and to being guilty of them.” (Dkt.

44, ¶ 1.) His admissions as to the details of the crimes were specific. He acknowledged

that when DEA investigators executed a search warrant on his apartment on February

19, 2015, they found and seized “2.5 pounds of methamphetamine, which included

more than 50 grams of pure methamphetamine,” “approximately 400 grams of cocaine

and a Ruger P89, 9mm semiautomatic pistol.” (Id.) He voluntarily admitted that, at the

scene and after being advised of his Miranda rights, he told the officers that he had been

“distributing methamphetamine and other controlled substances from the apartment.”

                                            2
(Id.) He agreed that he had been using a telephone on February 14, 2015 to help him

arrange for the drugs he was distributing to be sent from Texas to Kansas. He received

the drugs the next day, and “intended to distribute the drugs he received from Texas if

he had not been arrested by agents from the DEA.” (Id.) Figueroa-Capitan swore that

his plea of guilty was free, voluntary, and with a full understanding of all matters

related thereto. (Dkt. 43, ¶ 11).

       The defendant freely and voluntarily waived his rights to appeal and collateral

attack. Specifically, he agreed:

       Waiver of Appeal and Collateral Attack. The defendant knowingly and
       voluntarily waives any right to appeal or collaterally attack any matter in
       connection with this prosecution, his conviction, or the components of the
       sentence to be imposed herein, including the length and conditions of
       supervised release, as well as any sentence imposed upon a revocation of
       supervised release. The defendant is aware that 18 U.S.C. § 3742 affords
       him the right to appeal the conviction and sentence imposed. The
       defendant also waives any right to challenge his sentence, or the manner
       in which it was determined, or otherwise attempt to modify or change his
       sentence, in any collateral attack, including, but not limited to, a motion
       brought under 28 U.S.C. § 2255 (except as limited by United States v.
       Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)), or a motion brought
       under Federal Rule of Civil Procedure 60(b). In other words, the
       defendant waives the right to appeal the sentence imposed in this case,
       except to the extent, if any, the Court departs upwards from the
       sentencing Guideline range that the Court determines to be applicable.
       However, if the United States exercises its right to appeal the sentence
       imposed, as authorized by 18 U.S.C. § 3742(b), the defendant is released
       from this waiver and may appeal the sentence received, as authorized by
       18 U.S.C. § 3742(a).

(Plea Agreement, ¶ 9).




                                           3
      In his Petition to Enter Plea of Guilty, Figueroa-Capitan swore his plea of guilty

was free, voluntary, and with a full understanding of all matters set forth in the Plea.

(Dkt. 43, ¶ 23). In both the Plea Petition and Agreement, he acknowledged that the final

sentence was up to the court, and he could not withdraw the plea later. The final

sentence imposed was within the range contained in the Plea Agreement.

      The court finds no reason why the waiver in the Plea Agreement should not be

enforced. See United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (setting

standards for enforcement). Here, the defendant’s present collateral claims fall squarely

within the scope of the waiver rights. As noted above, the final sentence was within the

range contemplated by the Plea Agreement, and defendant agreed the final sentence

would be imposed by the court, based upon its own assessment of the case, and that he

would not challenge this assessment. Defendant freely and voluntarily agreed to waive

collateral challenges to the sentence imposed.

      Second, the court finds that Figueroa-Capitan’s waiver was knowing and

voluntary. As indicated above, the waiver provision in the Plea Agreement is plain and

obvious. Figueroa-Capitan’s plea was entered “freely, voluntarily, and knowingly.”

(Dkt. 44, ¶ 19). He specifically agreed that he had discussed the case, the evidence and

the plea with his attorney. (Id.) Based upon the Petition, the Agreement, and the careful

and extensive plea colloquy between the court and the defendant on March 17, 2016, it

is clearly established that the defendant fully understood the all consequences of his

Agreement.

                                            4
       Third, no manifest injustice arises from enforcement of the waiver. Factors which

might establish such injustice, see Hahn, 359 F.3d at 1327, are entirely absent. The waiver

was otherwise lawful, the sentence did not exceed the statutory maximum, and

defendant’s race played no role in the sentencing. Nor was counsel ineffective in the

plea negotiations. The court is aware of the high professionalism and expertise of

counsel, was able to directly observe the performance of counsel, and directly interacted

with defendant as to the free and knowing nature of his plea. Notwithstanding his

present assertions, the court finds that the defendant understood what was happening

and why, knew his rights of his trial and appeal, and the effect of a waiver. But he also

knew there was strong evidence against him, and there were advantages to pleading

guilty. Counsel secured for the defendant good and valuable benefits by the plea

negations, under which the government dismissed additional charges against him.

Enforcement of a waiver to which defendant freely agreed is no miscarriage of justice.

       Finally, even if the present claims were not time-barred and were not waived, the

defendant would not be entitled to relief. The defendant has failed to meet his burden

of showing that counsel was actually deficient in performance or that any such

deficiency resulted in prejudice to his interest. See Strickland v. Washington, 466 U.S. 668

(1984). Here, the defendant makes generalized complaints that his attorney failed to

inform him of his rights and “pushed” him into pleading guilty and that with his

limited English he did not understand his rights, and counsel further failed to apprise

him of provisions which might reduce his sentence. However, as indicated before,

                                             5
defendant’s protestations now that he lacked understanding or that counsel essentially

forced him to plead guilty are directly belied by his own, direct, open, free, and

understanding admissions that he knew of his rights, that he had discussed his rights

with counsel, and that he had no complaints with the performance of counsel.

Defendant’s other arguments are entirely conclusory. He has not shown that counsel

failed to apprise him of any sentencing provision which would otherwise have been

applicable. Moreover, the performance of counsel must be judged with respect to the

entire result — defendant pled guilty and waived certain rights, but he gained valuable

benefits from the plea agreement in the form of the dismissal of other charges. Counsel

actively defended his client, who faced strong evidence of guilt, and obtained a

relatively advantageous result. The court finds no basis to conclude the performance of

counsel was deficient.

      Even assuming Figueroa-Capitan had rejected the plea and proceeded to trial, or

if counsel had employed other tactics or filed additional motions, the defendant has

failed to show any likelihood that the ultimate result would have been more favorable.

The totality of the evidence available to the government—including defendant’s

confessions of guilt shortly after apprehension—strongly suggest that the ultimate

result would have been the same.

      The defendant has failed to show any miscarriage of justice arising from the

enforcement of the Plea Agreement he freely, voluntarily, and knowingly entered into.



                                          6
Figueroa-Capitan received the benefits of the bargain, received a reasonable and

appropriate sentence, and has shown no grounds for modification of that sentence.

       Finally, the court declines to issue a certificate of appealability, which may issue

only if the applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2). Such a certificate may issue where “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke,

542 U.S. 274, 282, 124 S.Ct. 2562, 159 L.Ed.2d 384 (2004)). When a court’s ruling is based

on procedural grounds, a movant must demonstrate that “jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d

542 (2000).

       The defendant has not met these standards; the defendant’s present claims are

untimely, have been waived by a voluntary and knowing plea agreement, and fail to

show either deficient performance by counsel or any actual prejudice. The Court

therefore denies a certificate of appealability as to its ruling on defendant’s Section 2255

motion.




                                             7
       IT IS ACCORDINGLY ORDERED this day of February, 2020, that the

defendant’s Motion to Vacate (Dkt. 54) is denied; the court declines to issue a certificate

of appealability.




                                          J. Thomas Marten
                                          J. Thomas Marten, Judge




                                            8
